FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JACK LOUMENA,                                    No.   16-15250

              Plaintiff-Appellant,               D.C. No. 5:15-cv-01372-BLF

 v.
                                                 MEMORANDUM*
LESLIE NICHOLS; WALTER P.
HAMMON,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Jack Loumena appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations arising from his

parents’ state court divorce proceedings. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Loumena’s
request for oral argument, set forth in his reply brief, is denied.
§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine. Noel

v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Loumena’s action because it is a

“forbidden de facto appeal” of a state court order denying Loumena’s request for

relief from restrictions on his ability to live with his mother and raises

constitutional claims that are inextricably intertwined with that state court order.

See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (the Rooker-Feldman

doctrine bars de facto appeals of a state court decision and constitutional claims

“inextricably intertwined” with the state court decision).

      The district court did not abuse its discretion in denying Loumena’s motion

for recusal because Loumena failed to establish any ground for recusal. See United

States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of

review and grounds for recusal).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     16-15250